Exhibit 10.1

AMENDMENT NO. 5 TO

EMPLOYMENT AGREEMENT

The Employment Agreement dated June 16, 2003 between Scripps Networks
Interactive, Inc., as successor to The E. W. Scripps Company, and Kenneth W.
Lowe, as amended (the “Agreement”) is further amended, effective February 19,
2009, as follows:

1. Paragraph 2(a) of the Agreement is hereby amended by replacing, where
appropriate, the date “June 30, 2010” with the date “June 30, 2011”.

2. The Agreement is hereby amended by adding a new Paragraph 28 to the end
thereof as follows:

“28. 2008 Long-Term Incentive Plan. Notwithstanding anything contained herein to
the contrary, no provision of this Agreement is intended to override
Section 11(a) of the Scripps Networks Interactive, Inc. 2008 Long-Term Incentive
Plan, and accordingly, any provision in the Agreement that would otherwise
provided for accelerated vesting of time-based restricted shares upon the Early
Retirement or Normal Retirement of Executive will be deemed to not include
time-based restricted shares granted to Executive on or after February 19,
2009.”

3. Except as explicitly set forth herein, the Agreement will remain in full
force and effect.

 

SCRIPPS NETWORKS INTERACTIVE, INC. By:  

 

  Joseph G. NeCastro   Executive Vice President and Chief Financial Officer

 

 

Kenneth W. Lowe